      Case 1:21-cr-00201-DLF Document 30 Filed 03/23/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF COLUMBIA


                                       )
United States                          )
                                       )
                v.                     )              NO. 21cr201
                                       )
Zachary Martin                         )
                                       )
                                       )
       Defendant.                      )

           MOTION FOR ADMISSION OF COUNSEL PRO HAC VICE

     Comes now, undersigned counsel, and moves for the pro hac vice admission of Dee

Wampler, Joseph Passanise and Taylon McCafferty Sumners. In support of this request,

undersigned counsel offers the following:

     1.     I am acquainted with counsel for defendant Zachary Martin through

          representation of codefendants in a lengthy and complex criminal case in this

          Court. United States v. Goncalves, et al., 1:09cr335-RJL. I was impressed with

          level representation they provided to their client.

     2.     Declarations from counsel for Mr. Martin are attached to this filing. All

          attorneys meet the criteria for practice under Local Rule 44.1.

     3.     I hereby sponsor Dee Wampler, Joseph Passanise and Taylon McCafferty

          Sumbers for admission to this court pro hac vice on behalf of defendant

          Zachary Martin.

     For the foregoing reasons, undersigned counsel respectfully requests that this Court

admit counsel for defendant Zachary Martin to practice before this Court pro hac vice.
Case 1:21-cr-00201-DLF Document 30 Filed 03/23/21 Page 2 of 3




                                              Respectfully Submitted,

                                              By:

                                              /s/ Charles Burnham
                                              Charles Burnham VSB # 72781
                                              Attorney for the Accused
                                              Burnham & Gorokhov, PLLC
                                              1424 K St. NW, Suite 500
                                              Washington, DC 20005
                                              (202) 386-6920 (phone)
                                              (202) 765-2173
                                              charles@burnhamgorokhov.com




                     CERTIFICATE OF SERVICE

 I have served this filing on the government through the ecf system.



                                              Respectfully Submitted,



                                              By: /s/ Charles Burnham
                                              Charles Burnham VSB # 72781
                                              Attorney for the Accused
                                              Burnham & Gorokhov, PLLC
                                              1424 K St. NW, Suite 500
                                              Washington, DC 20005
                                              (202) 386-6920 (phone)
                                              (202) 765-2173 (fax)
                                              charles@burnhamgorokhov.com
Case 1:21-cr-00201-DLF Document 30 Filed 03/23/21 Page 3 of 3
